Citation Nr: 1021388	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a left 
eye disability (claimed as loss of vision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.  

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in February 2009, on appeal from a rating 
decision of July 2006 from the Department of Veterans Affairs 
(VA), Regional Office (RO) in North Little Rock, Arkansas.  
The rating decision denied the claim and the Board 
subsequently remanded for additional development.

A Board hearing before the undersigned was held in August 
2008.  A transcript of the hearing has been associated with 
the claim file.


FINDINGS OF FACT

1. The competent evidence establishes that the Veteran 
sustained additional disability to his left eye as a result 
of a VA operative procedure in February 2004, and such 
disability was not due to any willful misconduct on his part 
or the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgical treatment.

2. The competent evidence is at least in equipoise as to 
whether additional disability to the left eye was the result 
of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left eye (claimed as decreased 
vision, diagnosed alternately as ocular ischemic syndrome and 
proliferative diabetic retinopathy) have been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Board remanded this claim in February 2009 for additional 
development, to include the provision of a VA examination and 
the collection of additional records.  The Veteran was 
afforded the examination in August 2009 and additional 
records were gathered.  The gathered records did not include 
the specifically requested complete February 2004 pre-
operative report.  However, since the claim may be granted on 
the basis of the current evidence, its absence does not 
prejudice the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens with no benefit flowing to the 
Veteran).  Further, as the claims file reflects that the 
RO/AMC made a reasonable attempt to collect any outstanding 
VA treatment records, the Board finds that all actions and 
development directed in the February 2009 remand have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); and see Stegall v. West, 11 Vet. App. 268 
(1998) (noting that VA is required to comply with remand 
orders, but substantial, rather than absolute, compliance is 
required).     

Further, since the Board is granting the full benefit sought 
on appeal, no error with respect to either the duty to notify 
or the duty to assist need be considered, as there is no 
prejudice to the Veteran.



Entitlement to compensation under 38 U.S.C.A. § 1151

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151.  He underwent a cataract surgery on his left 
eye in February 2004 at the VA Medical Center (VAMC) in 
Fayetteville, Arkansas.  He has asserted that his surgery was 
either performed negligently or that medications administered 
prior to surgery for an unrelated condition caused 
foreseeable complications to the surgery.  The Veteran also 
presented evidence that, subsequent to surgery, he 
experienced sudden worsening in diabetic retinopathy in the 
left eye, causing decreased visual acuity. 

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the Veteran filed his § 1151 claim in 
2005.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish causation, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability or death or 
that the proximate cause of the additional disability was an 
event not reasonably foreseeable.  Id.  Merely showing that a 
veteran received care, treatment, or examination and that 
veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c).

Any determination of whether the proximate cause of a 
veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  See 38 
C.F.R. § 3.361(d)(2).  The regulation further provides that, 
in determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of chapter 38 C.F.R. See 38 C.F.R. § 3.361(d)(2).

In the present case, the Board finds that the competent 
evidence of record is at least in equipoise as to whether an 
additional disability was incurred as a result of a 
reasonably unforeseeable event.  Thus, for the reasons 
discussed below, an award of compensation under 38 U.S.C.A. § 
1151 is deemed appropriate.

As to the question of additional disability, the Veteran 
submitted a December 2005 statement to VA noting that, 
following the February 2004 left eye surgery, he was unable 
to see and his eye remained red.  Private medical records 
reflect that, following surgery, he experienced 
"proliferative retinopathy" (October 2005 statement of Dr. 
S.M.) and blurry vision (April 2005 statement from Cooper 
Vision Center).  VA treatment notes show post-surgical 
diagnoses of ocular ischemic syndrome, diabetic retinal 
hemorrhaging, diabetic retinopathy, and rubeosis.  

The Veteran's contentions of left eye problems following the 
February 2004 surgery are supported by the competent evidence 
of record.  Pre-surgery VA outpatient treatment records show 
no retinopathy or rubeosis of the left eye and demonstrate 
that the vessels in the left eye were normal at that time.  
VA outpatient treatment records show that the Veteran 
underwent an extracapsular cataract extraction of the left 
eye with placement of posterior chamber intraocular lens in 
February 2004.  The operative report noted that during the 
surgery, the iris bled into the anterior chamber, two (2) 
nylon sutures were removed on the anterior chamber and as 
much blood as possible was removed.  Furthermore, during the 
cautery of the peritomy there was, temporarily, additional 
bleeding underneath the conjuctiva that was stopped with 
gentle pressure.

VA outpatient treatment records dated in July 2004 show that 
the Veteran had neovascularization of the left eye and ocular 
ischemic syndrome with secondary rubeosis.  He underwent a 
panretinal photocoagulation of the left eye.  Visual acuity 
in the left eye was noted to be 20/70.

An August 2004 VA treatment note reflects that the reduction 
in visual acuity was, initially, attributed to post-surgical 
sutures, but that etiology was doubted; a diagnosis of 
ischemic maculopathy was noted.  A November 2004 note again 
shows a diagnosis of ocular ischemic syndrome; iritis was 
described as secondary to ocular ischemic syndrome.

A May 2005 private medical opinion observed that the 
Veteran's complaints of blurry vision began subsequent to the 
VA surgery.  A May 2005 VA treatment note stated that the 
Veteran had experienced retinal hemorrhages that were likely 
related to diabetes mellitus.  An October 2005 private 
medical opinion stated that the Veteran experienced 
proliferative retinopathy in the left eye after a 
questionable vascular occlusion; his left eye condition was 
described as stable.

In May 2006, a VA treatment note indicated that the Veteran's 
left eye vision was not likely to improve and stated that the 
etiology of his ocular ischemic syndrome was unknown.  A June 
2006 private treatment note again observed that his vision 
had been blurry since the February 2004 VA surgery.  However, 
a July 2006 private medical opinion stated that the decreases 
in left eye visual acuity were not likely attributable to the 
surgery, but were the result of diabetic vascular changes 
within the retina (the Board notes that the Veteran has long-
standing diabetes mellitus).  The private opinion further 
stated that some iris distortion was observed that could have 
been related to surgical trauma, but would "not necessarily 
[be] indicative of an issue causing visual loss."

In 2007, the Veteran submitted Internet research to VA that 
indicated the use of prescription prostate medication could 
complicate ocular surgery.  A March 2007 private treatment 
note states that the Veteran's use of Flomax may have led to 
surgical complications.

A May 2007 private medical opinion stated that the prostate 
medications taken by the Veteran at the time of his surgery 
may have predisposed him to surgical complications that 
resulted in distortion of his pupil.

In November 2007, the Veteran underwent VA treatment for 
removal of a papilloma of his left eye.  An April 2008 VA 
treatment note observed that the Veteran had a history of 
complicated surgery, specifically a 2004 intraoperative bleed 
of the left eye.  The treatment note listed the Veteran's 
diagnoses as ocular ischemic syndrome with panretinal 
photocoagulation and a history of iritis and rubeosis, 
significantly regressed.  These diagnoses, and related 
treatments, are reflected in later VA treatment notes.

The Veteran was afforded a VA examination of his left eye in 
August 2009.  The examiner reviewed the claims file and 
medical records, commenting on the Veteran's surgery in 2004 
and subsequent diagnosis and treatment for ocular ischemic 
syndrome.  The examiner stated that the date of onset of the 
current left eye disability was the date of the February 2004 
surgery.  In discussing the Veteran's diagnosis, the examiner 
stated that, although the Veteran had been diagnosed with 
ocular ischemic syndrome of the left eye, carotid ultrasounds 
and the results of other diagnostic tests performed were more 
indicative of proliferative diabetic retinopathy.  The 
examiner stated that the VA surgery in February 2004 likely 
resulted in the additional disability of the Veteran's left 
eye, but that additional disability was not attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA.  The examiner 
observed that a rare, but well-documented cause of rubeosis 
is the sudden acceleration of proliferative diabetic 
retinopathy following ocular surgery in diabetics.  

On the bases that the Veteran had been a long-standing 
fragile diabetic since the 1960's, there was variable 
evidence of diabetic retinopathy in the past, and there was 
limited evidence of the diagnosed ocular ischemic syndrome, 
the examiner opined that the current left eye disability was 
likely the post-surgical sudden acceleration of proliferative 
diabetic retinopathy.  As cataract surgery is generally 
successful with low complication rates and post-surgical 
sudden acceleration of proliferative diabetic retinopathy is 
rare, and, as his review of pre- and post-operative reports 
revealed no evidence of improper care, the examiner stated 
that this outcome was not reasonably foreseeable.

For the foregoing reasons, the record establishes additional 
disability existing as the result of the February 2004 
surgery.  Moreover, there is no evidence that such additional 
disability was the result of any willful misconduct on the 
part of the Veteran.  Thus, the claim is not precluded on 
this basis.
The weight of the evidence also demonstrates that the 
Veteran's additional left eye disability was caused by a rare 
and reasonably unforeseeable side effect of the February 2004 
surgery, but not as the result of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA. 

As noted above, compensation will be awarded for a qualifying 
additional disability in the same manner as if such 
additional disability was service-connected when that 
additional disability was not the result of the Veteran's 
willful misconduct, but was caused by VA treatment and the 
proximate cause of the disability was an event not reasonably 
foreseeable.  There can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim.  However, under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As the competent evidence is at least in 
equipoise as to whether the additional disability to the left 
eye was the result of such an event that was not reasonably 
foreseeable, the benefit of the doubt rule will be applied 
and, therefore, the claim must be granted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 


        
        (CONTINUED ON NEXT PAGE)



ORDER

Compensation under 38 C.F.R. § 1151 for a left eye disability 
(ocular ischemic syndrome) is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


